DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 8, and 15 recite "wherein the images comprise first images and second images, each first image contains a target object, and each second image does not contain a target object; obtaining target images by processing the first images, wherein each target image does not contain the target object; and generating the dynamic image based on the images and the target images". First, it is unclear whether each first image contains a respective target object or a same target object depicted in other first images;  based on the images and the target images”; however, it is unclear what the images are referred to, whether they are the obtained video images, the first images or the second images.
Claims 6-7, 13-14, and 19-20 recite “generating a video from the second images and the target images based on a playback sequence of the images; and generating the dynamic image based on a specified image of the images and the video.”, and “generating a video from a part of the second images and the target images; and generating the dynamic image based on a specified image of the images and the video” respectively. It is unclear what the images are referred to, whether they are the obtained video images, the first images or the second images, and whether the video refers to the obtained video or the generated video”. Claims 1-20 are deemed indefinite. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 

    obviousness or nonobviousness.

6.	Claims 1, 4, 8, 11, 15 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Song Yu (Chinese Publication CN109727301A, 05-2019, hereinafter Song) in view of IM et al. (US Publication 2019/0179960, hereinafter Im), and further in view of Gray et al. (US Publication 2019/0138851, hereinafter Gray). 
Regarding claim 1, Song discloses a method for generating a dynamic image, comprising: 
obtaining a video based on a trigger operation (Song, Abstract, downloading a video resource of a current video in response to a dynamic wallpaper setting instruction/operation); 
obtaining images of the video (Song, Abstract, obtain images of the downloaded video);
obtaining target images by processing the  images (Song, Abstract, performing corresponding format conversion on the video resource according to the video file format corresponding to the dynamic wallpaper on the terminal equipment);  and
generating the dynamic image based on the images and the target images (Song, Abstract, responding to the dynamic wallpaper setting instruction, according to the dynamic wallpaper setting instruction, the current video can be directly generated the dynamic wallpaper directly from the current video).
Song does not explicitly disclose:
obtaining images of the video by separating the images and audio data of the video, wherein the images comprise first images and second images, each first image contains a target object, and each second image does not contain a target object;
obtaining target images by processing the first images, wherein each target image does not contain the target object. 
Im discloses obtaining images of the video by separating the images and audio data of the video, wherein the images comprise first images and second images, each first image contains a target object, and each second image does not contain a target object (Im, para’s 0020 and 0026, separating the contents into video content and audio content; a video processing of recognizing a face from an image in the video content and obtaining information on a face recognition section by analyzing the video content; separating video content into first images and second images where each of the first images contains a target object such as a person, a car, etc. and each of the second images does not contain a target object is well known in video art; see Im, para’s 0020 and 0026, provide information on a section/frames of the contents in which a person appears based on the information on the face recognition section; obviously, section/frames of the content in which a person or an object does not appear can also be provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Im’s features into Song’s invention enhancing the wallpaper generation by effectively processing only particular image portion of the frames.
Song-Im does not explicitly disclose but Gray discloses obtaining target images by processing the first images, wherein each target image does not contain the target object (Gray, para. 0036 and 0017, a user has obtained an image 800 as illustrated in FIG. 8A that includes a representation of a first person 802 in the foreground and a second person 804 in the background.  It might be the case that the user likes the image, but wants to remove the representation of the second person 804 from the image.  The user can cut out or delete a portion of the image including the representation of the second person 822 as illustrated in the example image 820 of FIG. 8B.  As known for image editing, the cut region will then likely have a solid color that does not match the surrounding portion of the image.  Accordingly, a user can copy a nearby section of the image and paste into that section so that the region includes matching image areas, as may include the flooring and the wall or sky behind the second person).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gray’s features into Song-Im’s invention 

Regarding claim 4, Song-Im-Gray discloses the method of claim 1, wherein said processing the first image comprises: 
removing image content within a target region from the first image, wherein the target object is located within the target region (see Gray, para’s 0036 and 0037, delete image content of an area of the frame); 
determining a pixel value of each pixel within the target region based on pixel values of neighboring pixels (see Gray, para’s 0036 and 0037, filling deleted content with  neighboring pixels); and 
determining a boundary of the target region based on an image fusion manner (see Gray, para’s 0036 and 0037 above, fig’s 8B and 8C, determine border 822 based on pixel deletion and texture fill-in).

Regarding claims 8, 11, 15, and 18, these claims comprise limitations substantially the same as claims 1 and 4; therefore they are rejected by similar rationale.

7.	Claims 2, 9, and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Song-Im-Gray, as applied to claims 2, 8, and 15 above, in view of Liao et al. (US Publication 2018/0276899, hereinafter Liao).
Regarding claim 2, Song-Im-Gray discloses the method of claim 1. 
Song-Im-Gray does not explicitly disclose but Liao discloses determining an image Liao, para. 0110, match the feature information of the candidate region with the feature information of the target object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liao’s features into Song-Im-Gray’s invention for enhancing wallpaper generation by effectively processing only particular images of the frames.

Regarding claims 9 and 16, these claims comprise limitations substantially the same as claim 2; therefore they are rejected by similar rationale.

8.	Claims 3, 10, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Song-Im-Gray-Liao, as applied to claims 2, 9, and 16 above, in view of Tusch et al. (US Publication 2016/0057446, hereinafter Tusch).
Regarding claim 3, Song-Im-Gray-Liao discloses the method of claim 2.
Song-Im-Gray-Liao does not explicitly disclose but Tusch discloses wherein said the image containing a target region comprises:
detecting the image based on image areas of an object size, wherein the object size is included in the image feature of the target object; and determining the image containing a target region based on an image area including content of a content type, wherein the content type is included in the image feature of the target object (Tusch, para. 0039, detect the image based on size of an object and type of an object).


Regarding claims 10 and 17, these claims comprise limitations substantially the same as claim 3; therefore they are rejected by similar rationale.

9.	Claims 5 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Song-Im-Gray, as applied to claims 4 and 11 above, in view of Stan et al. (US Publication 2017/0061580, hereinafter Stan).
Regarding claim 5, Song-Im-Gray discloses the method of claim 4, and further discloses determining a pixel value of each pixel within the target region as described above.
Song-Im-Gray does not explicitly disclose but Stan discloses determining the pixel value of each pixel within the target region based on a weighted average of pixel values of neighboring pixels (Stan, claim 3, determine the pixel value is accomplished by calculating a weighted average of each pixel in the block of corresponding neighboring pixels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stan’s features into Song-Im-Gray’s invention for enhancing wallpaper generation by effectively patching the removed area of the frames.

Regarding claim 12, these claims comprise limitations substantially the same as claim 5; therefore it is rejected by similar rationale.

10.	Claims 6, 7, 13, 14, 19 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Song-Im-Gray, as applied to claims 1, 8, and 15 above, in view of Matsuda et al. (US Publication 2012/0017153, hereinafter Matsuda).
Regarding claims 6 and 7, Song-Im-Gray discloses the method of claim 1, and further discloses generating the dynamic image as described above.
Song-Im-Gray does not explicitly disclose but Matsuda discloses:
generating a video from the second images and the target images based on a playback sequence of the images; generating a video from a part of the second images and the target images; and generating the dynamic image based on a specified image of the images and the video (Matsuda, para. 0265, user can create sequences of media clips within the display area in some embodiments by concatenating a first media clip to a second media clip; a sequence of media clips is a group of media clips associated in a particular chronological order; a specific image can be selected from a video sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matsuda’s features into Song-Im-Gray’s invention for enhancing wallpaper generation by effectively modifying a video source.

Regarding claims 13-14 and 19-20, these claims comprise limitations substantially the same as claims 6 and 7; therefore they are rejected by similar rationale.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484